Citation Nr: 0806662	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  92-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.

4.  Entitlement to VA vocational rehabilitation and 
employment (VR&E) services under the provisions of Chapter 
31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Clayte Binion, Esq.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas and an April 1995 determination of the RO in 
Huntington, West Virginia.  The veteran subsequently moved to 
Michigan; the Detroit RO now has jurisdiction over the 
veteran's claims folder.

These claims are remanded to the RO via the VA Appeals 
Management Center  (AMC) in Washington, DC.

Procedural history

The service connection and increased rating claims

Service connection for hemorrhoids was granted in a March 
1982 rating action of the RO in Waco, Texas; a noncompensable 
(zero percent) disability rating was assigned.  At that time 
the Waco RO also denied the veteran's claims of entitlement 
to service connection for right shoulder and cervical spine 
disorders.  The veteran appealed this decision to the Board, 
who upheld the RO's findings in an April 1983 decision.  

In November 1990, the veteran filed a claim of entitlement to 
an increased rating for his service-connected hemorrhoids and 
a claim to reopen his previously-denied claim of entitlement 
to service connection for a right shoulder disorder.  In the 
above-referenced March 1991 rating decision, the Waco RO 
denied the reopening of the previously-denied claim of 
entitlement to service connection for a right shoulder 
disorder and continued the noncompensable rating for service-
connected hemorrhoids.  The veteran filed a notice of 
disagreement in regards to the March 1991 rating action.  

The RO determined in a May 1991 rating action that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claim of entitlement to 
service connection for a cervical spine disorder.  

A SOC as to all three claims was issued in June 1991.  The 
veteran perfected his appeal with the timely submission of 
his substantive appeal (VA Form 9) later that same month.  
[As detailed further below, the June 1991 VA Form 9 was 
actually a notice of disagreement with the May 1991 denial of 
the cervical spine claim.]

The Board remanded these claims in March 1994 so that 
treatment records pertinent to the veteran's two post-service 
work injuries and additional private treatment records could 
be obtained.  The Board also asked the RO to determine 
whether the veteran submitted a valid notice of disagreement 
as to the May 1991 denial of the reopening of the claim for a 
cervical spine disorder.  

In December 1996, the Board issued a decision which reopened 
the previously-denied right shoulder claim and denied it on 
the merits.  At that time the Board remanded the hemorrhoid 
claim for a new VA examination and instructed the RO to 
ascertain whether the veteran wished to appeal the cervical 
spine claim, and if so, issue a SOC as to such.  

The veteran appealed the Board's denial of the right shoulder 
claim to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 1998, counsel for the veteran 
and the Secretary of VA filed a Joint Motion for Remand.  In 
that Joint Motion, both parties asserted that the right 
shoulder and cervical spine claims were a single claim 
consisting of two inextricably intertwined issues.  The 
parties further asserted that the Board had failed to fulfill 
the duty to assist by not providing the veteran with a VA 
examination and nexus opinion.  An Order of the Court dated 
March 31, 1998 granted the motion and vacated the Board's 
decision.  The case was then returned to the Board.  The 
Board accepted jurisdiction over the cervical spine claim and 
remanded the entire case in October 1998 and December 2004 
for additional evidentiary and procedural development.  In 
April 2007 the RO issued a supplemental statement of the case 
(SSOC) which continued the denial of all three issues on 
appeal.  The case was subsequently returned to the Board.

The VR&E claim

The veteran filed a claim for VR&E benefits in February 1995, 
which was denied by the Huntington RO in an April 1995 rating 
action.  He filed a notice of disagreement with respect to 
the April 1995 determination.  A statement of the case (SOC) 
was issued in May 1995 which continued the denial of the 
claim, and the veteran perfected his appeal of the issue with 
the timely submission of his substantive appeal (VA Form 9), 
also in May 1995.  

This claim was previously before the Board in December 1996, 
when it was remanded for re-adjudication by the AOJ with 
notice as to then-recent changes in the law concerning such 
benefits.

Hearing status

In June 1996, the veteran presented sworn testimony as to the 
right shoulder, hemorrhoid and VR&E claims during a personal 
hearing in Washington, D.C. which was chaired by a Veterans 
Law Judge who is now retired from the Board.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  The Detroit RO subsequently scheduled the veteran to 
appear at a personal hearing before another Veterans Law 
Judge at the RO.  However, in a May 2004 statement, the 
veteran's attorney withdrew the veteran's hearing request.  
The veteran has not asked to be rescheduled.  See 38 C.F.R. 
§§ 20.702(e) and 20.704(e) (2007).

Issues not on appeal

The veteran has submitted statements in which it appears he 
is attempting to reopen his previously-denied claims of 
entitlement to service connection for a mental disorder and a 
skeletal disorder.  See, e.g., the September 11, 2003 and 
April 22, 2004 Statements in Support of Claim.  [These claims 
were initially denied in an April 1977 rating action].  These 
issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

In a February 2002 rating decision, the Detroit RO denied the 
veteran's claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151.  The veteran appealed that determination 
to the Board, which upheld the RO's denial of the claim in a 
September 2005 decision.  The veteran moved for 
reconsideration of the September 2005 denial in November 
2005, which was denied by the Board.  See 38 C.F.R. § 20.1000 
(2007).  He has not, to the Board's knowledge, appealed the 
Board's decision to the Court.  The Board's decision as to 
that issue is therefore final.  
See 38 C.F.R. § 20.1100 (2007).


REMAND

The Board regrets remanding this case a third time; however, 
such is necessary for proper development of the veteran's 
claims.

Reasons for remand

VCAA notice

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AMC 
failed to comply with the Board's remand instructions, the 
case must be remanded so that additional development and 
readjudication can be accomplished.

Specifically, the Board's December 9, 2004 remand requested 
that the veteran be provided with notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The remand 
instructed the RO to notify the veteran "of any information 
and medical or lay evidence that is necessary to substantiate 
the claims of service connection for right shoulder and 
cervical spine disabilities (to include as due to aggravation 
of a pre-existing condition)."  The RO subsequently sent the 
veteran a letter dated December 27, 2006; however, that 
letter failed to detail the evidentiary requirements for 
service connection as stipulated in the remand.  

Additionally, the December 2006 letter incorrectly classified 
the right shoulder claim as a claim to reopen, when in fact 
the Board had already reopened the claim in December 1996.  

Finally, the December 2006 letter offered the evidentiary 
requirements for secondary service connection as opposed to 
evidentiary requirements pertinent to aggravation of a 
disability which pre-existed service.  See 38 C.F.R. § 3.304, 
3.306 (2007).  

Accordingly, a remand is necessary to ensure proper VCAA 
notification as to the two service connection claims.  

The December 2004 remand also instructed that the veteran be 
provided with VCAA notice as to the evidentiary requirements 
for his increased rating claim.  
The above-referenced December 2006 letter notified the 
veteran that he must submit evidence that his "service-
connected condition has gotten worse." 

However, the Court has issued a recent decision which 
indicates such general notice will not suffice.  
Specifically, in Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008), the Court determined that 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life.  Further, if 
the Diagnostic Code under which the veteran is rated 
[Diagnostic Code 7336 in the instant case] contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, slip op. at 5-6.

Accordingly, in light of Vazquez, the increased rating claim 
must be remanded for further VCAA notification consistent 
with that decision.



The VR&E claim

The Board observes in passing that VCAA notice is not 
required as to this issue.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002) [VCAA not applicable where the matter at 
issue was not found in Chapter 51 of Title 38, United States 
Code]

However, the claim for VR&E benefits is inextricably 
intertwined with the service connection and increased rating 
claims.  In other words, if service connection is granted for 
the right shoulder or cervical spine or a compensable 
disability rating is assigned to service-connected 
hemorrhoids, this will impact the VR&E claim. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other]. Action on the 
veteran's VR&E claim is therefore deferred.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of the 
VCAA.  Specifically, VBA should provide 
the evidentiary requirements needed to 
substantiate the veteran's service 
connection claims, to include the 
evidentiary requirements pertinent to 
aggravation of a disability which pre-
existed service.  

The veteran should also be advised of the 
evidentiary requirements for his 
increased rating claim t as outlined by 
the Court in Vazquez-Flores v. Peake.  In 
particular, VBA should notify the veteran 
that to satisfy his increased rating 
claim, he should provide evidence 
indication a worsening or increase in 
severity of his hemorrhoid disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent, 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  Finally, 
the veteran must also be provided with 
examples of the types of medical and lay 
evidence that he may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.

2.  After undertaking any additional 
development which it deems necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to service 
connection for right shoulder and 
cervical spine disorders, entitlement to 
a compensable disability rating for 
service-connected hemorrhoids and 
entitlement to VR&E benefits.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran and his attorney with a SSOC 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

